Title: Charles Adams to John Adams, 9 May 1794
From: Adams, Charles
To: Adams, John


          
            My dear father
            New York May 9th 1794
          
          Suppose that for a few moments we should indulge in the regions of fancy and imagine a nation about to form into civil society Suppose their fundamental law to be that no member of the community

should possess more land than he could actually cultivate Suppose them determined to be an agrest people without commerce without communication with foreigners. Could not thier exist in such a community an equality such as the Democrats of the present day seem to advocate? Does the happiness of mankind increase in proportion to the degree of civilization under which they exist? Is not property further than that which will support life the root of most of the ills we experience? Are not more than three quarters of crimes committed perpetrated with a view to property? If so would it not be politic to remove the great incitement to vice? I have been led into this train of queries by reflecting upon the manners the dispositions upon the Republicanism and upon the State of property especially of Landed property among the people of the New England States. They have but few great Landholders None who are able to command the votes of thousands of their tenants. The farmers have generally the property in the soil they cultivate most of them possess small though perfectly independent estates Hence that noble freedom which does and will characterize them notwithstanding the malicious sneers of Southern demagogues. What would be a more fatal stab to a mans reputation than the mean solicitations for votes at an election? But here where a candidate has not power to command; all the mean chicane, the dirty arts, and infamous wiles are praticed to procure influence. Hence very often men of the most infamous lives and unprincipled characters are chosen to offices, while those who despise the trade are left behind. As there are generally two or more parties chicane is played off against chicane art against art falshood against falshood and property against property. If these evils do not arise from the inequality of property from what causes do they exist?—
          My good friend the Baron is gone to his retreat where it is his intention to reside during the remainder of his life. I have removed to No 21 Little Queen Street where I have my office and a small bedroom I board at a Mrs Millars in Maiden Lane where I have my breakfast and dinner for fifty five pounds a year I pay fifty more for my rooms I am contented with my situation. I am not astonished at the heat and animosity of parties in Congress but I should think it more becoming if they used fewer personalities Mr Clarke seems to be the bully of the Anti federal party When do you propose adjournment? You must be fatigued of so long a session—
          Adieu my dear Sir believe me your / affectionate son
          
            Charles Adams
            
          
        